DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 3/8/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 2-18, 20-22 are currently pending.
Claims 2-18, 20-22 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 60798172/60798843/60838788/60824758/60894608, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, said prior-filled applications fails to provide support for: retrieving, from a secured memory element of the wireless device, a first set of biometric information associated with, but distinct from, a biometric profile, the biometric profile associated with an individual; comparing, at the wireless device, the first set of biometric information, retrieved from the secure memory element, to the biometric data based on the biometric input; subsequent to a determination of a match between the biometric data based on the biometric input and the first set of biometric information, retrieving, from the secured memory element of the wireless device, the biometric profile associated with the individual; comparing, at the wireless device, the biometric data based on the biometric input to the biometric profile; and transmitting, by the wireless device via radio, purchasing means information 



Response to Arguments	
Double Patenting
Applicant’s arguments with respect to claim(s) 2-18, 20-22 have been fully considered are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.
Claim Rejections - 35 U.S.C. § 101
Applicant’s arguments with respect to claim(s) 2, 14 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the recited abstract idea of authorizing a transaction by validating biometric information cannot be considered as a mental process as enumerated in the 2019 Patent Eligibility Guidance. The Examiner respectfully disagrees. The steps of a person receiving a signature of a person, comparing the portion of the signature to a reference signature, comparing the complete signature to the reference signature, and authorizing the transaction in response the comparing steps are steps that can be reasonably performed in the human mind. Performing said steps on a device is merely using a computer as a tool to perform the abstract idea, regardless of whether the device is owned by the customer, the merchant, or the payment processor.
Applicant contends the additional elements are indicative of integration into a practical application because the claimed invention improves the functioning of a computer or other technology. The Examiner respectfully disagrees. First, Applicant th century1. Second, Applicant contends the personal biometric information need not be stored in any local or remote storage database. However, there is no mention of an improvement to the functioning of a computer or to any other technology that results from said feature. Third, Applicant contends purchase transactions can be efficiently completed without requiring the use of physical credit cards, tokens, or other user action beyond initiating the transaction. However, there is no mention of an improvement to the functioning of a computer or to any other technology that results from said feature. Furthermore, mobile payments, e.g. using mobile payment apps to effect a transaction instead of a physical credit card, have been in use since the early 2000’s2.

Claim Rejections - 35 U.S.C. § 112, Second Paragraph
Applicant’s arguments with respect to claim(s) 2, 14 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the limitations “comparing the first set of biometric information to the biometric data based on the biometric input” and “comparing the biometric data based on the biometric input to the biometric profile” renders the scope of the claim are definite because the biometric data is able to be matched to both the first set of biometric information and the biometric profile. However, the Applicant merely provides 
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-18, 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 2, 14, the claimed invention is directed to non-statutory subject matter because:
Under Step 1 of the Section 101 Analysis, the claim(s) is/are directed to a method and apparatus, which are statutory categories of invention.
Under Step 2A Prong One, the claim(s) recite(s) an abstract idea of authorizing a transaction by validating biometric information, which falls within the following grouping of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a certain method of organizing human activity (i.e. commercial or legal interactions including sales activities or behaviors). Specifically, the following limitations when viewed as a whole recite the aforementioned abstract idea:
receiving a biometric input
generating biometric data based on the biometric input
retrieving a first set of biometric information associated with, but distinct from, a biometric profile, the biometric profile associated with an individual
comparing the first set of biometric information to the biometric data based on the biometric input;
subsequent to a determination of a match between the biometric data based on the biometric input and the first set of biometric information, retrieving the biometric profile associated with the individual
comparing the biometric data based on the biometric input to the biometric profile
transmitting purchasing means information, the purchasing means information used by a first remote registry administered by a trusted third-party organization in a first validation, the first validation subsequent to determining that the biometric data based on the biometric input matches the biometric profile, wherein a transaction with a merchant is authorized based on the first validation using the purchasing means information and sent subsequent to the comparison of the biometric data based on the biometric input to the biometric profile
Furthermore, the claim(s) recite(s) an abstract idea which falls within the following grouping of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion):
The aforementioned steps (i. - vii.) can be practically performed in the human mind. Specifically, a person can receive a signature of a person, compare the portion of the signature to a reference signature, 
Under Step 2A Prong Two, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. Specifically, the use of a wireless device comprised of a biometric reader, a secured memory element, processor, and a radio communication interface generally link the use of the judicial exception to a particular technological environment or field of use of wireless devices.
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Unlike the eligible claims in Diehr and Bascom
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 3-13, 15-18, 20-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, for the same reasoning as set forth with respect to claims 2, 14. Specifically, dependent claims 3-8, 11-13, 15, 18, 20-22 further recite the abstract idea of authorizing a transaction by validating biometric information. Dependent claims 9 include additional claim elements that adds insignificant extra-solution activity to the judicial exception – the hashing of the biometric input is used as input to validating biometric information. Dependent claims 10, 16-17 include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of cell phones / watches.

	
	
	
	
	

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2, 14, the limitations “comparing the first set of biometric information to the biometric data based on the biometric input” and “comparing the biometric data based on the biometric input to the biometric profile” renders the scope of the claim indefinite. Under broadest reasonable interpretation and in light of the Specification, the first set of biometric information is a subset of the biometric profile. They have different values. Therefore, it is unclear how a single value (e.g. the biometric data based on the biometric input) is able to be matched with different values (e.g. the first set of the biometric information and the biometric profile).
By virtue of their dependence, the dependent claims are similarly rejected.




Allowable Subject Matter
Claims 2-18, 20-22 are allowable over the closest cited prior art. The claims would be put into condition for allowance when all of the outstanding rejections are addressed. 
The closest cited prior art fails to teach or suggest, in the context of the ordered combination of the claim, generating, at the wireless device, biometric data based on the biometric input; retrieving, from a secured memory element of the wireless device, a first set of biometric information associated with, but distinct from, a biometric profile, the biometric profile associated with an individual; comparing, at the wireless device, the first set of biometric information, retrieved from the secure memory element, to the biometric data based on the biometric input; subsequent to a determination of a match between the biometric data based on the biometric input and the first set of biometric information, retrieving, from the secured memory element of the wireless device, the biometric profile associated with the individual; comparing, at the wireless device, the biometric data based on the biometric input to the biometric profile; and transmitting, by the wireless device via radio, purchasing means information associated with the wireless device, the purchasing means information used by a first remote registry administered by a trusted third-party organization in a first validation, the first validation subsequent to determining that the biometric data based on the biometric input matches the biometric profile, wherein a transaction with a merchant is authorized based on the first validation using the purchasing means information associated with the wireless device and wirelessly transmitted subsequent to the comparison of the biometric data based on the biometric input to the biometric profile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20080046366 discloses a system and method for authorizing a payment for a point of sale transaction by authenticating the user of a mobile device using biometric authentication.
United States Patent Application Publication No. 20070198436 discloses a system and method for validating an identity of a user to enable or prevent an occurrence of an event using biometric authentication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JAY HUANG/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Biometrics#History
        2 https://techcrunch.com/2016/06/17/the-evolution-of-the-mobile-payment/